Citation Nr: 0946767	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-08 084	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for urticaria.

2.  Entitlement to service connection for tachycardia as 
secondary to urticaria.

3.  Entitlement to a separate rating for irritable bowel 
syndrome (IBS).

4.  Entitlement to an effective date prior to March 1, 2002 
for the grant of service connection for IBS.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from January 1988 to June 
1991.  

In October 2007, the Board of Veterans' Appeals (Board) 
denied a separate rating for IBS, denied an effective date 
prior to March 1, 2002 for the grant of service connection 
for IBS, and remanded the issue of service connection for 
urticaria, including as an undiagnosed illness, to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada for additional development.  The Veteran 
appealed the above denials to the Court of Appeals for 
Veterans Claims (Court).

The October 2007 Board denials of a separate rating for IBS 
and of an effective date prior to March 1, 2002 for the grant 
of service connection for IBS were vacated and remanded by a 
Court Order in August 2009 based on a July 2009 Joint Motion 
For Partial Remand (Joint Motion).

A letter was sent to the Veteran on August 25, 2009, with a 
copy to her representative, in which the Veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of her appeal prior to the 
Board's readjudication.  According to a September 10, 2009 
response, the Veteran did not have any additional evidence or 
argument to submit.   

An August 2009 Supplemental Statement of the Case (SSOC) 
denied service connection for urticaria and for tachycardia 
secondary to urticaria.  A statement from the Veteran, 
received by VA in September 2009, disagreed with the August 
2009 SSOC.  Additional evidence has been added to the claims 
files after the August 2009 SSOC without a waiver of RO 
review.  However, in light of the Board's action, there is no 
prejudice to the Veteran in failing to remand the issues 
decided below under 38 C.F.R. § 20.1304 (2009).
For reasons discussed hereinbelow, the issues of entitlement 
to a separate rating for IBS and entitlement to an effective 
date prior to March 1, 2002 for a grant of service connection 
for IBS are REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran has urticaria that is causally related to 
service.

2.  The Veteran has tachycardia secondary to her service-
connected urticaria.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for urticaria have been met.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

2.  The criteria for the establishment of service connection 
for tachycardia secondary to urticaria have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 and Supp. 2007).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009). 

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Adequate notice to the Veteran was not sent case until later 
in the claims process.  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the notice are not prejudicial to the claimant, such as in 
this case.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); see also 
Pelegrini, 18 Vet. App. at 121.  

The RO sent the Veteran a letter in April 2004 that informed 
her of the requirements needed to establish entitlement to 
service connection.  In accordance with the requirements of 
VCAA, the letter informed the Veteran what evidence and 
information she was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Additional private evidence was subsequently added to the 
claims file after the notice letter. 

In compliance with the duty to notify the Veteran of what 
information would substantiate her claim, she was informed in 
a March 2006 letter that a disability rating and effective 
date would be assigned if any of her claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant VA examination was 
conducted in July 2009.
The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to decide the issues addressed herein. 

The Veteran has been given ample opportunity to present 
evidence and argument in support of her claims, including at 
her March 2006 personal hearing.  The Board additionally 
finds that general due process considerations have been 
complied with by VA.  See 38 C.F.R. § 3.103 (2009). 


Analysis of the Claims

The Veteran seeks service connection for urticaria, also 
called hives, and for tachycardia secondary to urticaria.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence supports a granting of service connection for these 
disabilities and the claims will be granted.  

Service connection may be granted for disability or injury 
incurred in or aggravated by military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2008). 

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. App. 
303, 305 (1992). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). 


Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).

The Veteran's service treatment records include a May 1991 
notation of a "red mark" on the abdominal area.  July 1991 
emergency room discharge instructions from the Sierra Pacific 
Emergency Medical Group reveal that the Veteran was given 
information on hives.

The Veteran said on VA examination in May 1993 that she 
returned from the Persian Gulf in June 1991 and that hives 
began in July 1991; the diagnosis was history of urticaria 
with resolving lesions.  An August 1993 VA record reflected 
treatment for a rash; urticaria of unknown etiology was 
diagnosed.  A record dated "May 22" discussed the 
etiologies of urticaria and reported that the causes of 
urticaria in general included idiopathic, infectious disease, 
systemic disease, urticarial vasculities, and hereditary 
causes.  

According to a March 2006 letter from a VA physician, the 
Veteran had been treated for chronic recalcitrant idiopathic 
urticaria and angioedema since approximately 1993; the 
condition was thought to be autoimmune in nature rather than 
the result of a specific allergic trigger.  This physician 
concluded that it was more likely than not that the condition 
was related to the Veteran's military service.  Another March 
2006 letter from a different VA physician reported that the 
veteran had been treated for chronic urticaria symptoms and 
signs since her return from the Persian Gulf War in June 
1991.

According to a July 2009 VA examination report, which 
included review of the claims files, there was evidence on 
file that the Veteran was seen on May 14, 1992 for urticaria, 
which she said began in service.  She noted a continued 
history of urticaria, for which she was taking medication.  
Examination of the Veteran's skin revealed erythematosus 
urticarial lesions on her right lower abdomen, right anterior 
forearm, and left leg.  The diagnoses were chronic urticaria 
with angioedema, evidence from the claims file shows that 
this started during service and has continued until the 
present; and tachycardia secondary to urticaria.  

Also on file is a September 2009 letter from the VA 
immunologist who saw the Veteran in March 2006 and who had 
been treating the Veteran since 1992. The Veteran reported 
that her urticaria started while she was on active duty in 
Desert Storm.  Although the immunologist does not provide a 
specific nexus opinion, she noted the service finding of a 
red mark on the abdomen and the July 1991 emergency room 
discharge instructions involves hives; and she appears to 
support the veteran's claim that her urticaria is related to 
service.

Because there is medical evidence of a skin problem of the 
abdomen in service, evidence that the Veteran was seen for 
hives the month after discharge, evidence of continuity of 
complaints of skin problems after service discharge, and 
nexus evidence in favor of the claim, the Board finds that 
service connection for urticaria is warranted.  Moreover, 
because there is medical evidence that the Veteran had 
tachycardia secondary to her urticaria, service connection 
for tachycardia on a secondary basis is also warranted.  

In reaching this decision, the Board emphasizes that it does 
not express an opinion as to the severity of the Veteran's 
urticaria or tachycardia.  The question of service connection 
involves a determination of the etiology of a disorder, but 
not its severity.  The question of its severity is one of 
rating, not of service connection.  Ferenc v. Nicholson, 20 
Vet. app. 58 (2006) (Discussing the distinction in the terms 
"compensation," "rating," and "service connection" as 
although related, each having a distinct meaning as specified 
by Congress). 


ORDER

Service connection for urticaria is granted.

Service connection for tachycardia is granted.


REMAND

A November 2004 rating decision granted service connection 
for IBS and evaluated the disability together with the 
previously service-connected removal of the gallbladder with 
gastroesophageal reflux disease, nausea, vomiting, and 
diarrhea; this combined disability was increased from the 
previous 10 percent rating to 30 percent effective March 1, 
2002.

According to the July 2009 Joint Motion, the Board did not 
have jurisdiction to adjudicate the issue of entitlement to a 
separate rating for IBS because the issue had not been 
addressed in a Statement of the Case, although the Veteran's 
assertion of a separate rating had been rejected in the 
November 2004 rating decision.  

The Joint Motion also found that the Board's denial of an 
earlier effective date for service connection for IBS did not 
provide an adequate statement of reasons or bases because of 
the Board's failure to discuss all of the relevant evidence.  
Specifically, while the Board's decision found that the 
effective date was established as controlled by the date of a 
legislative change which allowed for presumptive service 
connection, the Joint Motion suggests that evidence is of 
record  which should be evaluated to ascertain if the Veteran 
could have received service connection for IBS earlier than 
the date indicated under a direct theory of entitlement.  The 
Joint Motion also indicated that the Board failed to provide 
sufficient notice under the VCAA for the issues herein 
remanded.  

Based on the above, the Board finds that additional 
procedural actions and notice to the Veteran is required 
under the Joint Motion, and prior to Board adjudication of 
the issues of entitlement to a separate rating for IBS and 
entitlement to an effective date prior to March 1, 2002 for 
the grant of service connection for IBS.





Consequently, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The AMC/RO will provide the Veteran 
notice under the VCAA of the requirements 
needed to establish entitlement to an 
earlier effective date for service 
connection for IBS and to an increased 
rating for IBS.

2.  The AMC/RO will adjudicate the issue 
of entitlement to a separate rating for 
IBS.  If the issue is denied and a timely 
notice of disagreement is received, the 
AMC/RO must issue a Statement of the Case 
and notification of the Veteran's 
appellate rights.  38 C.F.R. § 19.26 
(2009).  Thereafter, if indicated, the 
case should be returned to the Board for 
the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


